Citation Nr: 0702047	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the right hand.

2.  Entitlement to service connection for residuals of a 
shrapnel fragment wound of the right hand.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The issue of entitlement to service connection for residuals 
of a shrapnel fragment wound of the right hand is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Rheumatoid arthritis of the right hand was not manifest in 
service or within one year thereafter, and is unrelated to 
the veteran's active service.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
September 2003, after the enactment of the VCAA.  A letter 
dated in October 2003 informed the veteran of the evidence 
necessary to support a claim of entitlement to service 
connection.  He was asked to identify treatment of his 
claimed disabilities.  The letter also indicated that the 
veteran could submit alternative forms of evidence, to 
include statements of persons who knew him during service, 
records and statements from service medical personnel, and 
medical evidence pertaining to the period after his service.  
It discussed the evidence that the RO had received.  It 
explained how VA would help him obtain evidence in support of 
his claim.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

Identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran 
reported in March 2006 that he had no further information or 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.
Analysis

The veteran asserts that he has rheumatoid arthritis due to 
an injury he received during service.  He was stationed 
aboard the USS Leonard Wood during World War II.  He 
maintains that he received a shrapnel wound to the right hand 
while manning a landing craft which was used to ferry 
personnel and supplies from the ship to the shore.  He states 
that the landing craft took small arms and mortar attacks 
from the Japanese.  He argues that his rheumatoid arthritis 
is due to the claimed injury.

The Court, however, has not held that invocation of section 
1154(b) automatically results in an award of service 
connection.  Section 1154(b) of title 38 of the U.S. Code and 
section 3.304(d) of title 38 of the Code of Federal 
Regulations do not absolve a claimant from submitting a claim 
that meets the requirements for service connection.  The 
statute and regulation dealing with satisfactory lay evidence 
of service connection for combat veterans do not serve to 
save the appellant from having to meet this requirement.  See 
Caluza v. Brown, 7 Vet.App. 498, 507 (1995).  Although 
section 1154(b) relaxes the evidentiary requirement as to the 
evidence needed to demonstrate the occurrence of an event, 
i.e., "whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required."  Caluza, 7 Vet.App. at 507;  Beausoleil 
v. Brown, 8 Vet.App. 459 (1996).  In sum, while the Board may 
(for purposes of this part of the appeal) accept the 
veteran's assertion that he received an injury to his hand 
due to combat, the evidence must also demonstrate current 
disability and nexus to service.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
disorders such as arthritis that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The veteran's service medical records are negative for any 
complaint, diagnosis, or abnormal finding pertaining to his 
right hand.  A December 1944 entry reflects a diagnosis of 
cellulitis of the distal phalanx of the left thumb.  No other 
notations regarding the veteran's hands are contained in the 
service medical records.  In September 1945, the veteran 
signed a statement indicating that to the best of his 
knowledge, he had no physical defects.  His service was 
terminated at that time.  

VA outpatient treatment notes reflect that in May 2003, the 
veteran reported having received a shrapnel injury during 
World War II.  The assessment was right hand rheumatoid 
arthritis and status post shrapnel wound injury, with 
increased discomfort.  The provider noted that the veteran's 
right hand condition was interfering with his daily 
activities.  A March 2004 VA treatment record indicates 
arthritis with hand deformities consistent with rheumatoid 
arthritis.  The veteran declined a referral to the 
rheumatology clinic.  

Having carefully reviewed the evidence regarding the 
veteran's claim, the Board concludes that service connection 
for the rheumatoid arthritis is not warranted.  Notably, 
there is no reliable evidence indicating that the rheumatoid 
arthritis is related to the veteran's active service, 
including his claimed combat.  Moreover, there is no 
indication that rheumatoid arthritis was manifest within one 
year of the veteran's discharge from service.  Rather, the 
evidence establishes a remote, post-service onset to the 
claimed right hand disability, which has been characterized 
by medical providers as rheumatoid arthritis.  

At best, it appears that he claims he was wounded in combat 
and that such wound resulted in rheumatoid arthritis.  
However, while the Board may accept the veteran's assertion 
that he received an injury to his hand, the evidence must 
also demonstrate current disability and nexus to service.  He 
has not presented satisfactory evidence of rheumatoid 
arthritis during service, including combat.  Rather, the 
assertion appears to be that he was wounded and that such 
wound disability eventually resulted in rheumatoid arthritis.  
Such assertion does not come within the application of 
38 U.S.C.A. § 1154(b).

The grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The evidence 
establishes a remote onset of the veteran's right hand 
rheumatoid arthritis.  There is no competent evidence linking 
rheumatoid arthritis to service or to an injury or wound, 
even if the would were service-connected.  In reaching its 
conclusion, the Board has considered the veteran's 
assertions; however, he is a layperson, and his own opinion 
regarding onset or cause is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Entitlement to service connection for rheumatoid arthritis of 
the right hand is denied.


REMAND

The veteran has asserted that he received an injury to his 
right hand during service and that he has current residuals.  
As such the Board concludes that the veteran should be 
afforded a VA examination to address the presence of a 
current disability and the etiology of any currently present 
disability of the right hand.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also Myers v. Brown, 5 Vet. App. 3, 
4-5 (1993); Duenas v. Principi, 18 Vet. App. 512, 517 (2004) 
(The duty to assist requires VA to obtain a medical opinion 
as to the relationship between an in-service event, injury, 
or symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.)

The record is inadequate for the purpose of determining 
whether the veteran was in combat.  His personnel records are 
not on file.  His discharge certificate  (53-55 or similar 
document) that may establish awards, decorations or combat is 
not on file.  In light of these circumstances, the Board has 
concluded that further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate 
with the record the veteran's service 
personnel records.  

The AOJ should specifically request 
evidence of the veteran's discharge from 
service, such as the 53-55 or certificate 
of discharge.

2.  The veteran should be scheduled for a 
VA examination to determine whether he 
has residuals of a shrapnel fragment 
wound that occurred during service.  The 
examiner should identify the presence or 
absence of characteristic scarring, 
retained foreign bodies, muscle or nerve 
injury, or other findings consistent with 
a shrapnel fragment injury.  

3.  The AOJ should make an affirmative 
determination as to whether the veteran 
was in combat.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


